DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-14, 17-20 and 22-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “having a low level of  tannins” in claims 1, 12 and 42 is a relative term which renders the claim indefinite. The term “low level of  tannins” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 11 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gross, II et al (US 6,203,836 B1).
In regard to claim 11, Gross, II et al discloses a method for the treatment of wood particles for use in the production of alcoholic beverages, comprising the steps of:
a)    washing the wood particles with water and ethanol under agitation at a temperature of at least 60°C; wherein the wood particles may optionally already be toasted,
b)    removing the water from the wood particles,
c)    the thermal drying of the wood particles,
d)    toasting the wood particles to obtain wood particles according to the invention.
It is further noted that the step “e) optionally the incubation of the wood particles according to the invention with an aroma bearing liquid, subsequent removal of any supernatant aroma-bearing liquid and optionally the subsequent drying of the wood particles according to the invention to obtain aromatized wood particles according to the invention” is option al and is not required by claim 1.
More specifically in regard to the step a) in claim 1, Gross, II et al discloses washing the wood particles with water and added ethanol under agitation at a temperature that “may advantageously be increased to 78°C or to as high as 100°C (Col. 6 lines 19-60).
More specifically in regard to the step b) in claim 1, Gross, II et al discloses separation of wood solids from the liquid (Col. 6 lines 64-65).
In regard to steps c) and d) of claim 1, Gross, II et al discloses that the wood particles from the wash are further roasted  that includes both drying and roasting step (Col. 7 lines 7-10).
It is noted that claim 11 is a product-by-process claim.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim(s) 11 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Howell et al (US 5,102,675).
In regard to claim 11, Howell et al discloses a method “for removing undesirable flavors from the oak by soaking the oak in an aqueous solution of water or water and ethanol and toasting the oak to enhance desirable flavors prior to or after the soaking” (Abstract). Howell et al teaches that wines produced by such method are comparable to the best barrel aged wines. In regard to the benefits of soaking wooden particles in water, Howell et al teaches:
The present invention relates to a method for producing oak in divided form suitable for aging wine soaked in the oak which comprises the steps of: soaking oak in divided form soaked in an aqueous solution selected from the group consisting of water and water and ethanol so as to eliminate negative flavor components which are undesirable in wine; and toasting the oak in divided form to produce toasted oak which has positive flavor components suitable for aging wine before or after the soaking  (Col. 5 lines 13-22).
Q. alba particularly yields flavors that are important in the production of Bourbon but are not as desirable in wine. Some of these flavors come from the chips by soaking the chips in solutions of varying alcohol concentrations for varying lengths of time. The results indicate that the "bourbon" flavor component is soluble in alcohol. However, the desirable flavors that we wished to retain are also soluble in alcohol. The goal then was to find that point in time where as much "bourbon" character as possible has been removed while retaining the maximum quantity of desirable flavors. Similarly, chips of Q. robur yielded some "off" flavors. These are eliminated by soaking in water which is a less effective solubilizing agent (Col. 5 lines 55-58).
Chips of Q. robur exhibited a different set of undesirable flavors. These were described as having an odor of wet paper. These chips were soaked, under constant agitation, in 40.degree. C. water for 24 to 48 hours to remove these components. It appears that the undesirable flavors in Q. robur are water soluble and that this treatment was adequate in reducing or eliminating these components. Water was used in a volume similar to that used in soaking the Q. alba chips (i.e. about 4 liters/kg chips) (Col. 7 lines 27-36).
Hence, Howell et al teaches soaking/washing the wood prior to toasting with either water alone or with a combination of water and ethanol based on the composition of the wood and the combination of the desired flavors to be retained and undesired flavors to be eliminated.
Howell et al teaches soaking/washing the wood under constant agitation in the water at a temperature of 40°C (col. 7 line 30). Howell et al teaches toasting the wood particles “between temperatures between 70° and 220 °C, preferably between 180 ° and 200 °C for 40 to 120 minutes (Col. 9 lines 8-10).
It is noted that claim 11 is a product-by-process claim.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-14, 17-20 and 22-43 are rejected under 35 U.S.C. 103 as being unpatentable over Gross, II et al (US 6,203,836 B1) in view of Howell et al (US 5,102,675), redheadoakbarrels.com (American Oak Verses French Oak for Oak Barrels Used to Age Wine-Part Two) and beerandwinejournal.com (Tannins in the Boil).
In regard to claims 1, 11, 12 and 42, Gross, II et al discloses a method for the treatment of wood particles for use in the production of alcoholic beverages, comprising the steps of:
a)    washing the wood particles with water and ethanol under agitation at a temperature of at least 60°C; wherein the wood particles may optionally already be toasted,
b)    removing the water and ethanol from the wood particles,
c)    the thermal drying of the wood particles,
d)    toasting the wood particles to obtain wood particles according to the invention.
More specifically in regard to the step a) in claim 1, Gross, II et al discloses washing the wood particles with the mixture of ethanol and water under the following conditions:
It is especially important to maintain a proper ethanol/water ratio in the ethanol containing liquid. In general we have found that the ethanol content in the liquid may vary from 20% (40 proof) to 95% (190 proof). We prefer to maintain the ethanol content of the liquid in the range of from about 50% to about 80% ethanol for distilled liquids. Water must be present in the liquid. 
 The ethanol containing liquid may be any liquid containing ethanol and water in the specified proportions. Fermentation liquids, distillates, mixtures thereof or mixtures of synthetic ethanol and water may all be used. 
The quantity of wood to volume of liquid can vary widely. We have found that a generally useful ratio of wood to liquid is up to about 4 g of wood, preferably from about 0.75 g to about 1.25 g of wood per 10 ml of liquid containing 62.5 percent ethanol. The ratio of wood to liquid may be increased substantially if recycled wood is used. 
The duration of this wood wash step is dependent upon the profile of the wood roast step. Where the wood roast step has been conducted at a relatively low temperature and for a relatively short period, this wood wash step will require a shorter period. Where the wood roast step has been conducted at a relatively high temperature and for a relatively long period and especially where spikeheat has been utilized, the wood wash step will require a longer period. In general, the wood wash step will require a minimum of about 2 hours. We have discovered that excellent results are obtained when the duration of the wood wash step is from about 4 to about 24 hours. For wood roasted at a temperature in the range of from about 190 °C to about 280 °C we prefer a duration of approximately 6 hours to approximately 24 hours. Where the wood roast temperature is below approximately 190 °C. we prefer a wood wash of approximately 2.5 hours to 12 hours, preferably approximately 4 hours. 
Notwithstanding the above specified durations, in those instances where it is desired to remove the maximum quantity of aromatic aldehydes the duration of the wood wash step may profitably be extended up to or beyond 24 hours. 
The wood wash step may be conducted at ambient temperature. The temperature may advantageously be increased to 78 °C or to as high as 100 °C. It is preferable to conduct the wood wash at a temperature in the range of from about ambient to about 55 °C or more, preferably from ambient to 40 °C. 
The reactants may be agitated using a low shear mixing apparatus to further increase the speed and efficiency of the wood wash step. It will be recognized that the appropriate amount of agitation for a specific product, if any, can be determined experimentally and easily varied depending on the required flavor profile of the product (Col. 6 lines 19-60).  
Hence, in regard to the step a) in claim 1, Gross, II et al discloses washing the wood particles with water and ethanol under agitation at a temperature that “may advantageously be increased to 78°C or to as high as 100°C (Col. 6 lines 19-60). 
In regard to the recitation of “an alcoholic beverage other than wine” in claim 42, Gross, II et al discloses “[t]he particular ethanol containing liquids used, such as those ethanol containing liquids appropriate to each of the commonly recognized categories of beverages, such as whiskies of various types, rum, brandies, eau de vie, tequila, vodka, wines, fortified wines and liqueurs” (Col. 8 lines 5-10). 
Claim 1 has been amended to recite the limitation of washing the wood particles “with only water”. Gross, II et al teaches that the wood particles are washed with the combination of water and ethanol. 
Howell et al is relied upon as a teaching of washing the wooden particles with “aqueous solution of water or water and ethanol”. Howell et al teaches “[a] method for producing and using oak chips or other divided forms of the oak for aging wine” (Abstract). Howell et al teaches a method “for removing undesirable flavors from the oak by soaking the oak in an aqueous solution of water or water and ethanol and toasting the oak to enhance desirable flavors prior to or after the soaking” (Abstract). Howell et al teaches that wines produced by such method are comparable to the best barrel aged wines. In regard to the benefits of soaking wooden particles in water, Howell et al teaches:
The present invention relates to a method for producing oak in divided form suitable for aging wine soaked in the oak which comprises the steps of: soaking oak in divided form soaked in an aqueous solution selected from the group consisting of water and water and ethanol so as to eliminate negative flavor components which are undesirable in wine; and toasting the oak in divided form to produce toasted oak which has positive flavor components suitable for aging wine before or after the soaking  (Col. 5 lines 13-22).
Q. alba particularly yields flavors that are important in the production of Bourbon but are not as desirable in wine. Some of these flavors come from the chips by soaking the chips in solutions of varying alcohol concentrations for varying lengths of time. The results indicate that the "bourbon" flavor component is soluble in alcohol. However, the desirable flavors that we wished to retain are also soluble in alcohol. The goal then was to find that point in time where as much "bourbon" character as possible has been removed while retaining the maximum quantity of desirable flavors. Similarly, chips of Q. robur yielded some "off" flavors. These are eliminated by soaking in water which is a less effective solubilizing agent (Col. 5 lines 55-58).
Chips of Q. robur exhibited a different set of undesirable flavors. These were described as having an odor of wet paper. These chips were soaked, under constant agitation, in 40.degree. C. water for 24 to 48 hours to remove these components. It appears that the undesirable flavors in Q. robur are water soluble and that this treatment was adequate in reducing or eliminating these components. Water was used in a volume similar to that used in soaking the Q. alba chips (i.e. about 4 liters/kg chips) (Col. 7 lines 27-36).

Howell et al teaches that soaking of wood in hot water or treatment of wood with a mixture of ethanol and water could be used in order to remove flavor components produced by lactones (Col. 6 lines 1-8):
Extraction of Lactones--In freshly dried oak, there are abundant quantities of flavor components produced by lactones. These are the flavors which are of primary importance in aging bourbon whiskey, and are deemed unrefined in most wines. A soak with hot water or ethanol and water prior to or after drying and toasting eliminates the majority of these components. This extraction can be done before or after toasting.

Hence, Howell et al teaches soaking/washing the wood prior to toasting with either water alone under constant agitation or with a combination of water and ethanol based on the composition of the wood and the combination of the desired flavors to be retained and undesired flavors to be eliminated. Howell et al suggests that soaking the wood prior to toasting with hot water and the combination of water and ethanol produces the same or similar result of the undesired flavor components removal. State somewhat differently, Howell et al suggests that washing/soaking of wood particles with only water under agitation OR with water and ethanol may be employed in the removal of unwanted substances from wood.
One of ordinary skill in the art would have been motivated to modify Gross, II et al in view of Howell et al and to employ water that does not contain ethanol as a washing medium based on the composition of the wood and the combination of the desired flavors to be retained and undesired flavors to be eliminated. Since Howell et al teaches 1% ethanol solution and zero percent ethanol solution is capable of removal of unwanted substances from wood, one of ordinary skill in the art would have been motivated to vary concentration of ethanol in the treatment solution including values infinitely close to zero in order to remove undesirable substances from wood particles.
Claims have been amended to include the limitations of American oak and wood particles having a lower tannin content. Howell et al discloses European white oak (Q. robur and Q. sessilis) containing larger amounts of phenolic compounds, than the American white oak (Q. alba) (col. 3 lines 23-25). It is noted that tannin is a phenolic compound. Therefore, by teaching lower amounts of phenolic compounds in American white oak, Howell et al suggest a lower tannin content of American white oak in comparison to European white oak.
Howell et al discloses exemplary embodiments where American white oak (Q. alba) is “soaked in the aqueous solution containing between about 1 and 10 percent ethanol for less than 4 days”.
In regard to the use of American white Oak and the extraction of tannins from American oak that results in lower level of tannins in oak particles, redheadoakbarrels.com discloses:
In the USA, white oak, from Ohio, Kentucky, Virginia and Missouri, is the species most commonly used in creating barrels.  
As wineries continue to seek methods of reducing production costs, the demand for American oak barrels has dramatically increased.  More winemakers are substituting American oak barrels that cost 60% less than the French oak barrels that can cost over $500 each.  The trend has caused a renewed scrutiny of the actual differences seen in American and French oak barrels.
Although oak barrels from both sources contribute both tannin and aroma, American oak barrels are seen as more aggressive and as providing an immediately apparent aroma and taste.  American oak barrels are higher in vanillin and other odorous compounds.  French oak barrels are higher in tannins and other flavor components with a less obvious oak smell and flavor.  While winemakers once ruled out the American oak barrels for use with white wines and felt it only appropriate for robust wines that would not be overpowered by the taste and aroma of the wood, coopers in California have worked to reduce these characteristics by using the methods traditionally used by French coopers.  For example, newly cut stavewood is allowed air dry exposed to the elements for 18 months or more instead of drying the wood in a kiln or oven.  With this more natural process the wood is exposed to periodic rain and drying which helps to leach the harsher tannins while retaining more desirable components including vanillin, that is, to a large degree, lost by artificial drying.  Charring of the oak barrels can be carried out using a lower heat that allows the flame to penetrate deeper.  In the past, American oak barrels were often flash-fired, creating a heavy char used when aging bourbon.

Hence, redheadoakbarrels.com discloses that American oak are higher in vanillin and other odorous compounds and lower in tannins. Redheadoakbarrels.com discloses that American oak may be treated by methods similar to French oak by exposure to water and drying. Redheadoakbarrels.com teaches that such treatment leads to a removal of tannins. Therefore, one of ordinary skill in the art would have ben motivated to employ American oak that undergone treatment similar to French oak in order to obtain wood particles with lower tannin content that are also lower in cost.
Beerandwinejournal.com is relied upon as a teaching of solubility of tannins in water and extraction parameters of tannins with water:
Before we go on, recall that tannins are water soluble. Anytime tannic plant material is in an aqueous environment, tannins are dissolving into the liquid. Heat, pH and time are the major variables in tannin extraction. In the mash, the combination of temperatures 170 °F (77 °C) and over, coupled with a pH of 5.8 or greater, leads to tannins being very soluble. However, those conditions are not an “off and on” switch. In a mash at 160 °F (71 °C) at a pH of 5.6, tannins would dissolving into the wort, only at a much lower rate. Finally, recall that tannins are always present in beer — they are only a problem if their concentration is high enough to cause astringency.
Hence, one of ordinary skill in the art would have been further motivated to wash/soak wood particles with hot water in order to remove undesirable substances such as tannins. One of ordinary skill in the art would have been motivated to vary the temperature and time of washing/soaking wood particles in water in order to achieve optimal results of harsh tannins removal.
Further in regard to the temperature recitations (claims 1, 12, 22 27, 29, 31, 42), it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the concentration and temperature ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
More specifically in regard to the step b) in claim 1, Gross, II et al discloses separation of wood solids from the liquid (Col. 6 lines 64-65).
In regard to steps c) and d) of claim 1, Gross, II et al discloses that the wood particles from the wash are further roasted  that includes both drying and roasting step (Col. 7 lines 7-10).
In regard to claim 2, Gross, II et al discloses:
A convenient and inexpensive source of wood starting material is white oak derived from barrel making operation scraps.  These white oak wood pieces are usually 2.5 cm thick, 1.75-10 cm wide, and 0.15-1 m long.  We prefer to reduce these wood pieces in size by cutting into pieces so as to expose both the ring and ray features of the oak.  This may be conveniently done by sawing parallel with the grain into sticks 1.25-2 cm.sup.2 and the original length, then cutting across the grain to 0.3-0.45 cm thickness such that the wood pieces are roughly 1.25 to 2 cm.sup.2 by 0.3 to 0.45 cm thick.  A final cut along the ray gives pieces 0.15-0.45 cm by 0.3-0.45 cm.  Any conventional method of comminuting the wood into roughly equivalent small pieces may be utilized.  It will be recognized that smaller pieces will result in decreased reaction times, larger pieces in longer reaction times and that the size of the wood pieces is a matter of convenience and not crucial to the operation of our invention (Col. 4 lines 60-67).
Further, regarding the size ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17 (1997); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933);  K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. Appx. 906 (Fed. Cir. 2014); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. Appx. 433 (Fed. Cir. 2002).
 In regard to claim 22, Gross, II et al discloses washing the wood particles with water under agitation at a temperature that “may advantageously be increased to 78°C or to as high as 100°C (Col. 6 lines 19-60). One of ordinary skill in the art would have been motivated to vary the water temperature based on the desired tannin solubility level.

In regard to claims 5 and 23-24, Gross, II et al discloses:
The duration of this wood wash step is dependent upon the profile of the wood roast step.  Where the wood roast step has been conducted at a relatively low temperature and for a relatively short period, this wood wash step will require a shorter period.  Where the wood roast step has been conducted at a relatively high temperature and for a relatively long period and especially where spikeheat has been utilized, the wood wash step will require a longer period.  In general, the wood wash step will require a minimum of about 2 hours.  We have discovered that excellent results are obtained when the duration of the wood wash step is from about 4 to about 24 hours.  For wood 
roasted at a temperature in the range of from about 190.degree.  C. to about 280.degree.  C. we prefer a duration of approximately 6 hours to approximately 24 hours.  Where the wood roast temperature is below approximately 190.degree.  C. we prefer a wood wash of approximately 2.5 hours to 12 hours, preferably approximately 4 hours (Col. 6 lines29-44).

Howell et al discloses exemplary embodiment of soaking chips under constant agitation, in 40 C water for 24-48 hours (Col. 7 lines 29-31).
It is further noted that as evidenced by beerandwinejournal.com, time and temperature are result-effective variables that are routinely determinable.

In regard to claims 6 and 25-26, Gross, II et al discloses:
The quantity of wood to volume of liquid can vary widely. We have found that a generally useful ratio of wood to liquid is up to about 4 g of wood, preferably from about 0.75 g to about 1.25 g of wood per 10 ml of liquid containing 62.5 percent ethanol. The ratio of wood to liquid may be increased substantially if recycled wood is used (Col. 6 lines 22-28).
One of ordinary skill in the art would have been motivated to vary the amount of wood and water depending on the desired level of wash, particle size of wood and other washing parameters. 
In regard to claim 7, Gross, II et al discloses separation of wood solids from the liquid (Col. 6 lines 64-65). It is further noted that claim 7 recites various separation method and does not require any specific method of liquid/solid separation.
In regard to claims 8, 27-29, and 31, Gross, II et al discloses that toasting may be performed in the rotisserie type oven (Example A-1). Further in regard to claims 8, 27-29, and 31, Gross, II et al discloses:
Within the wide temperature range of operability, we prefer, to obtain the most commonly useful flavor profiles, to roast at a temperature in the range of from about 100.degree.  C. to about 220.degree.  C. We most prefer to utilize a temperature in the range of from about 120.degree.  C. to about 200.degree.  C. In general, within these parameters, when the wood particles have been subjected to a first roast, it is useful to reroast the wood at the same temperature as the first roast.  
A second parameter is the rate at which heat is applied to the wood particles.  We prefer to use a moderate heat gradient.  Preferably, the temperature rise is no greater than approximately 7.degree.  C. per minute, most preferably approximately 3.0 to 5.50.degree.  C. per minute.  
The third significant parameter to the roasting step is the duration of the roast.  At any given roast temperature we have found that certain volatile compounds are prepared for extraction and reaction in the flavor transfer step.  The duration of the secondary roast is beneficially in the range of from about one (1) hour to about five (5) hours.  
In general, for wood particles that have been subjected to a first roast where the maximum temperature of the roast did not exceed 190.degree.  C. (low and medium roasts), a second roast duration of from about 1.5 hours to about 2.5 hours is preferable.  Where the wood was subjected to a first roast where the temperature was in excess of 190.degree.  C. (high roasts) and in particular where the first roast contained a spike, a duration of from about 1.5 hours, preferably from about 2.5 hours to about 5 hours or more is desirable. 

In regard to claims 9 and 17, Gross, II et al discloses:
The finished wood product may be used to flavor aqueous food products.  The food products may be acidic liquid food products such as vinegar or acidic beverages such as carbonated beverages or fruit juices.  The acidic liquid may be any liquid having a pH above about 1.0, preferably above about 2.0.  The food products need not be acidic.  Water with a neutral pH may be flavored and used to enhance the flavor of food products or as a component of a beverage.  A particularly useful embodiment of our invention is the use of the wood product to enhance the flavor of ethanolic liquids.  In this embodiment, the wood product from the roast is contacted with an ethanol containing liquid during which desirable taste components react with oxygen, ethanol and water and are transferred from the treated wood particles to the ethanol containing liquid (Col. 7 lines 45-60).

In regard to claims 9, one of ordinary skill in the art would have been motivated to employ any technique of contacting wood particles with the liquid intended to be flavored.
In regard to claims 12, 42 and 17-18, Gross, II et al discloses providing an alcoholic beverage, combining an alcoholic beverage with wood particles (Col. 7 bottom paragraph, Col. 8) and removing wood particles from alcoholic beverage (Col. 8 lines 63-64).
In regard to claims 13, 39 and 43, Gross, II et al discloses:
The quantity of wood to volume of liquid can vary widely.  For ethanolic liquids other than wine, we have found that a useful range of liquid to wood is in the range of from about 5 to about 20 ml of liquid containing 62.5 percent ethanol per gram of wood.  The most beneficial ratio of liquid to wood is in the range of from about 10 to about 20 ml liquid containing 62.5 percent ethanol per gram of wood.  The ratio of liquid to wood may be decreased to develop intensified flavors if so desired.  For wine, the ratio of liquid to wood may be up to about 300 ml or more of wine per gram of wood product, 
preferably about 100 ml to about 200 ml of wine per gram of wood.  For acidic and neutral aqueous liquids, the ratio of liquid to wood may be up to about 40 ml/g or more of liquid per gram of wood particles; preferably from about 3.75 to about 30 ml/g (Col. 8 lines 30-34). 
 
In regard to claims 14 and 40-41, Gross, II et al discloses:
The duration of the flavor transfer step is dependent upon the profile of the wood preparation steps and upon the temperature at which it is conducted. In general, for ethanolic liquids other than wine, the flavor transfer step will require from about 50 to about 1500 hours; for wine from about 50 hours to about 330 hours. For acidic and neutral aqueous liquids a minimum of about 5 minutes is required; we prefer a duration of up to about 200 hours for acidic liquids and up to about 110 hours for neutral liquids. We have discovered that excellent results are obtained when the duration of this flavor transfer step is from about 55 to about 1250 hours for ethanolic liquids other than wine; for wine from about 55 hours to about 250 hours. For wood roasted at a low temperature we prefer a duration of approximately 75 to about 1000 hours for ethanolic liquids other than wine. For wood roasted at a high temperature we prefer a duration of approximately 55 to about 1000 hours for ethanolic liquids other than wine (Col. 8 lines 45-61).

Further in regard to claims 14 and 40-41, Gross, II et al discloses:
The flavor transfer step may be conducted without agitation. Agitation does however increase the efficiency and rate of the reaction. In the case where the liquid is wine, an unagitated reaction is preferred (Col. 9 lines 35-38).

One of ordinary skill in the art would have been motivated to employ agitation where increase of the efficiency and rate of the reaction is desired.
In regard to claims 10, 19, 36 and 38, Gross, II et al discloses:
When the desired organoleptic characteristics have been obtained the liquid is separated from the wood chips and transferred to inert containers for storage. The wood chips may be recycled and reused a number of times before their flavor enhancing ability is exhausted (Col. 9 lines 46-50).
One of ordinary skill in the art would have been motivated to re-use wood particles in the same process where wood particles undergo drying and later use in transfer the aroma and flavor to the foods and beverages.
In regard to claim 20, Gross, II et al discloses wood chips (Col. 9 lines 46-50).
In regard to claim 30, Gross, II et al discloses “[t]he particular ethanol containing liquids used, such as those ethanol containing liquids appropriate to each of the commonly recognized categories of beverages, such as whiskies of various types, rum, brandies, eau de vie, tequila, vodka, wines, fortified wines and liqueurs” (Col. 8 lines 5-10).
In regard to claim 32 and 37, it is noted that since wood particles transfer/impart aroma to beverage, they are considered to be aromatized.
In regard to claims 33-35, it is noted that Gross, II et al discloses “[t]he particular ethanol containing liquids used, such as those ethanol containing liquids appropriate to each of the commonly recognized categories of beverages, such as whiskies of various types, rum, brandies, eau de vie, tequila, vodka, wines, fortified wines and liqueurs” (Col. 8 lines 5-10). These beverage are well-known to be stored in wooden barrels including oak barrels. 

Claims 1-2, 5-14, 17-20 and 22-43 are rejected under 35 U.S.C. 103 as being unpatentable Howell et al (US 5,102,675) in view of Gross, II et al (US 6,203,836 B1), redheadoakbarrels.com (American Oak Verses French Oak for Oak Barrels Used to Age Wine-Part Two) and beerandwinejournal.com (Tannins in the Boil).
Howell et al is relied upon as a teaching of washing the wooden particles with “aqueous solution of water or water and ethanol”. Howell et al teaches “[a] method for producing and using oak chips or other divided forms of the oak for aging wine” (Abstract).  In regard to claims 1, 11, 12 and 42, Howell et al discloses a method “for removing undesirable flavors from the oak by soaking the oak in an aqueous solution of water or water and ethanol and toasting the oak to enhance desirable flavors prior to or after the soaking” (Abstract). Howell et al teaches that wines produced by such method are comparable to the best barrel aged wines (Abstract). 
In regard to the benefits of soaking wooden particles in water, Howell et al teaches:
The present invention relates to a method for producing oak in divided form suitable for aging wine soaked in the oak which comprises the steps of: soaking oak in divided form soaked in an aqueous solution selected from the group consisting of water and water and ethanol so as to eliminate negative flavor components which are undesirable in wine; and toasting the oak in divided form to produce toasted oak which has positive flavor components suitable for aging wine before or after the soaking  (Col. 5 lines 13-22).
Q. alba particularly yields flavors that are important in the production of Bourbon but are not as desirable in wine. Some of these flavors come from the chips by soaking the chips in solutions of varying alcohol concentrations for varying lengths of time. The results indicate that the "bourbon" flavor component is soluble in alcohol. However, the desirable flavors that we wished to retain are also soluble in alcohol. The goal then was to find that point in time where as much "bourbon" character as possible has been removed while retaining the maximum quantity of desirable flavors. Similarly, chips of Q. robur yielded some "off" flavors. These are eliminated by soaking in water which is a less effective solubilizing agent (Col. 5 lines 55-58).
Chips of Q. robur exhibited a different set of undesirable flavors. These were described as having an odor of wet paper. These chips were soaked, under constant agitation, in 40.degree. C. water for 24 to 48 hours to remove these components. It appears that the undesirable flavors in Q. robur are water soluble and that this treatment was adequate in reducing or eliminating these components. Water was used in a volume similar to that used in soaking the Q. alba chips (i.e. about 4 liters/kg chips) (Col. 7 lines 27-36).

Howell et al teaches that soaking of wood in hot water or treatment of wood with a mixture of ethanol and water could be used in order to remove flavor components produced by lactones (Col. 6 lines 1-8):
Extraction of Lactones--In freshly dried oak, there are abundant quantities of flavor components produced by lactones. These are the flavors which are of primary importance in aging bourbon whiskey, and are deemed unrefined in most wines. A soak with hot water or ethanol and water prior to or after drying and toasting eliminates the majority of these components. This extraction can be done before or after toasting.

Hence, Howell et al teaches soaking/washing the wood prior to toasting with either water alone under constant agitation or with a combination of water and ethanol based on the composition of the wood and the combination of the desired flavors to be retained and undesired flavors to be eliminated. Howell et al suggests that soaking the wood prior to toasting with hot water and the combination of water and ethanol produces the same or similar result of the undesired flavor components removal. State somewhat differently, Howell et al suggests that washing/soaking of wood particles with only water under agitation OR with water and ethanol may be employed in the removal of unwanted substances from wood. 
Howell et al teaches soaking/washing the wood under constant agitation in the water at a temperature of 40°C (col. 7 line 30). Howell et al teaches toasting the wood particles “between temperatures between 70° and 220 °C, preferably between 180 ° and 200 °C for 40 to 120 minutes (Col. 9 lines 8-10). It is understood that water is removed prior to toasting. It is also understood that the step of drying occurs while wood is heated prior to being toasted. Stated somewhat differently, in order to be toasted wood chips are gradually heated, and during gradual eating drying of wood occurs. 
In regard to claims 12 and 42, Howell et al teaches a method for aging wine using toasted oak in divided form (Col. 5 lines 23-25). In regard to claims 12 and 42, Howell et al teaches:
Further the present invention relates to a method for aging wine using oak in divided form in a container for the wine which comprises the steps of introducing toasted oak in a divided form into an immature wine in an amount between about 0.5 to 8 grams per liter for white wine and 0.5 to 12 grams per liter for red wine; and soaking the wine in the oak for a period of at least about 3 months to produce an aged wine (Col. 5 lines 23-30). 
Claims 1, 12 and 42 recite washing the wood particles with water at a temperature of at least 80°C (claims 1 and 12), at least 60 °C (claim 42). Howell et al teaches soaking/washing the wood under constant agitation in the water at a temperature of 40°C (col. 7 line 30).
Gross, II et al discloses a method for the treatment of wood particles for use in the production of alcoholic beverages, comprising the steps of:
a)    washing the wood particles with water and ethanol under agitation at a temperature of at least 60°C; wherein the wood particles may optionally already be toasted,
b)    removing the water and ethanol from the wood particles,
c)    the thermal drying of the wood particles,
d)    toasting the wood particles to obtain wood particles according to the invention.
More specifically in regard to the step a) in claim 1, Gross, II et al discloses washing the wood particles with the mixture of ethanol and water under the following conditions:
It is especially important to maintain a proper ethanol/water ratio in the ethanol containing liquid. In general we have found that the ethanol content in the liquid may vary from 20% (40 proof) to 95% (190 proof). We prefer to maintain the ethanol content of the liquid in the range of from about 50% to about 80% ethanol for distilled liquids. Water must be present in the liquid. 
 The ethanol containing liquid may be any liquid containing ethanol and water in the specified proportions. Fermentation liquids, distillates, mixtures thereof or mixtures of synthetic ethanol and water may all be used. 
The quantity of wood to volume of liquid can vary widely. We have found that a generally useful ratio of wood to liquid is up to about 4 g of wood, preferably from about 0.75 g to about 1.25 g of wood per 10 ml of liquid containing 62.5 percent ethanol. The ratio of wood to liquid may be increased substantially if recycled wood is used. 
The duration of this wood wash step is dependent upon the profile of the wood roast step. Where the wood roast step has been conducted at a relatively low temperature and for a relatively short period, this wood wash step will require a shorter period. Where the wood roast step has been conducted at a relatively high temperature and for a relatively long period and especially where spikeheat has been utilized, the wood wash step will require a longer period. In general, the wood wash step will require a minimum of about 2 hours. We have discovered that excellent results are obtained when the duration of the wood wash step is from about 4 to about 24 hours. For wood roasted at a temperature in the range of from about 190 °C to about 280 °C we prefer a duration of approximately 6 hours to approximately 24 hours. Where the wood roast temperature is below approximately 190 °C. we prefer a wood wash of approximately 2.5 hours to 12 hours, preferably approximately 4 hours. 
Notwithstanding the above specified durations, in those instances where it is desired to remove the maximum quantity of aromatic aldehydes the duration of the wood wash step may profitably be extended up to or beyond 24 hours. 
The wood wash step may be conducted at ambient temperature. The temperature may advantageously be increased to 78 °C or to as high as 100 °C. It is preferable to conduct the wood wash at a temperature in the range of from about ambient to about 55 °C or more, preferably from ambient to 40 °C. 
The reactants may be agitated using a low shear mixing apparatus to further increase the speed and efficiency of the wood wash step. It will be recognized that the appropriate amount of agitation for a specific product, if any, can be determined experimentally and easily varied depending on the required flavor profile of the product (Col. 6 lines 19-60). 

Gross, II et al discloses washing the wood particles with water and ethanol under agitation at a temperature that “may advantageously be increased to 78°C or to as high as 100°C (Col. 6 lines 19-60). 
Hence, both references are directed to the method of treatment of wood particles that include the step of soaking wood particles in aqueous media with further roasting of particles that that are intended to be used to treat alcoholic beverages including wine. One of ordinary skill in the art would have been motivated to modify Howell et al in view of Gross, II et al and to employ specific method steps and conditions associated with treatment of wood that are disclosed in Gross, II et al. One of ordinary skill in the art would have been motivated to modify Howell et al in view of Gross, II et al and to increase the wash temperature as high as 100°C as suggested by Gross, II et al.
Claims have been amended to include the limitations of American oak and wood particles having a lower tannin content. Howell et al discloses European white oak (Q. robur and Q. sessilis) containing larger amounts of phenolic compounds, than the American white oak (Q. alba) (col. 3 lines 23-25). It is noted that tannin is a phenolic compound. Therefore, by teaching lower amounts of phenolic compounds in American white oak, Howell et al suggest a lower tannin content of American white oak in comparison to European white oak.
Howell et al discloses exemplary embodiments where American white oak (Q. alba) is “soaked in the aqueous solution containing between about 1 and 10 percent ethanol for less than 4 days”.
In regard to the use of American white Oak and the extraction of tannins from American oak that results in lower level of tannins in oak particles, redheadoakbarrels.com discloses:
In the USA, white oak, from Ohio, Kentucky, Virginia and Missouri, is the species most commonly used in creating barrels.  
As wineries continue to seek methods of reducing production costs, the demand for American oak barrels has dramatically increased.  More winemakers are substituting American oak barrels that cost 60% less than the French oak barrels that can cost over $500 each.  The trend has caused a renewed scrutiny of the actual differences seen in American and French oak barrels.
Although oak barrels from both sources contribute both tannin and aroma, American oak barrels are seen as more aggressive and as providing an immediately apparent aroma and taste.  American oak barrels are higher in vanillin and other odorous compounds.  French oak barrels are higher in tannins and other flavor components with a less obvious oak smell and flavor.  While winemakers once ruled out the American oak barrels for use with white wines and felt it only appropriate for robust wines that would not be overpowered by the taste and aroma of the wood, coopers in California have worked to reduce these characteristics by using the methods traditionally used by French coopers.  For example, newly cut stavewood is allowed air dry exposed to the elements for 18 months or more instead of drying the wood in a kiln or oven.  With this more natural process the wood is exposed to periodic rain and drying which helps to leach the harsher tannins while retaining more desirable components including vanillin, that is, to a large degree, lost by artificial drying.  Charring of the oak barrels can be carried out using a lower heat that allows the flame to penetrate deeper.  In the past, American oak barrels were often flash-fired, creating a heavy char used when aging bourbon.

Hence, redheadoakbarrels.com discloses that American oak are higher in vanillin and other odorous compounds and lower in tannins. Redheadoakbarrels.com discloses that American oak may be treated by methods similar to French oak by exposure to water and drying. Redheadoakbarrels.com teaches that such treatment leads to a removal of tannins. Therefore, one of ordinary skill in the art would have been motivated to employ American oak that undergone treatment similar to French oak in order to obtain wood particles with lower tannin content that are also lower in cost.
Beerandwinejournal.com is relied upon as a teaching of solubility of tannins in water and extraction parameters of tannins with water:
Before we go on, recall that tannins are water soluble. Anytime tannic plant material is in an aqueous environment, tannins are dissolving into the liquid. Heat, pH and time are the major variables in tannin extraction. In the mash, the combination of temperatures 170 °F (77 °C) and over, coupled with a pH of 5.8 or greater, leads to tannins being very soluble. However, those conditions are not an “off and on” switch. In a mash at 160 °F (71 °C) at a pH of 5.6, tannins would dissolving into the wort, only at a much lower rate. Finally, recall that tannins are always present in beer — they are only a problem if their concentration is high enough to cause astringency.
Hence, one of ordinary skill in the art would have been further motivated to wash/soak wood particles with hot water in order to remove undesirable substances such as tannins. One of ordinary skill in the art would have been motivated to vary the temperature and time of washing/soaking wood particles in water in order to achieve optimal results of harsh tannins removal.
Further in regard to the temperature recitations (claims 1, 12, 22 27, 29, 31, 42), it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the concentration and temperature ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
In regard to claim 42, it is noted that Howell et al discloses wine and Gross, II et al discloses “[t]he particular ethanol containing liquids used, such as those ethanol containing liquids appropriate to each of the commonly recognized categories of beverages, such as whiskies of various types, rum, brandies, eau de vie, tequila, vodka, wines, fortified wines and liqueurs” (Col. 8 lines 5-10). These beverage are well-known to be stored in wooden barrels including oak barrels. Since both references are directed to the method of treatment of wood particles that include the step of soaking wood particles in aqueous media with further roasting of particles that that are intended to be used for aging of  alcoholic  beverages, one of ordinary skill in the art would have been motivated to modify Howell et al in view of Gross, II et al and to extend the method of aging immature wine as disclosed by Howell et al to a wider variety of alcoholic beverages as disclosed by Gross, II et al.
In regard to claims 2 and 20, Howell et al discloses:
“After drying, the wood was cut into 4" square blocks was passed through a hammermill with chains and cutting head to obtain chips. These ranged in size from 0.1 to 4 mm in width, 0.1 to 4 mm in thickness, and 0.1 to 4 cm in length. The average size was about 1X2X5 mm” (Col. 7 lines 3-9).

Further, regarding the size ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17 (1997); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933);  K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. Appx. 906 (Fed. Cir. 2014); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. Appx. 433 (Fed. Cir. 2002).
In regard to claim 22, Gross, II et al discloses washing the wood particles with water under agitation at a temperature that “may advantageously be increased to 78°C or to as high as 100°C (Col. 6 lines 19-60). One of ordinary skill in the art would have been motivated to vary the water temperature based on the desired tannin solubility level.
In regard to claims 5 and 23-24, Howell et al discloses soaking between 24 and 36 hours (claims 2 and 4). In regard to claims 5 and 23-24, Gross, II et al discloses:
The duration of this wood wash step is dependent upon the profile of the wood roast step.  Where the wood roast step has been conducted at a relatively low temperature and for a relatively short period, this wood wash step will require a shorter period.  Where the wood roast step has been conducted at a relatively high temperature and for a relatively long period and especially where spikeheat has been utilized, the wood wash step will require a longer period.  In general, the wood wash step will require a minimum of about 2 hours.  We have discovered that excellent results are obtained when the duration of the wood wash step is from about 4 to about 24 hours.  For wood 
roasted at a temperature in the range of from about 190.degree.  C. to about 280.degree.  C. we prefer a duration of approximately 6 hours to approximately 24 hours.  Where the wood roast temperature is below approximately 190.degree.  C. we prefer a wood wash of approximately 2.5 hours to 12 hours, preferably approximately 4 hours (Col. 6 lines29-44).

In regard to claims 6 and 25-26,  Howell et al discloses about 4 liter of aqueous media per kg of chips (Col. 7 lines 21-23).
In regard to claims 6 and 25-26, Gross, II et al discloses:
The quantity of wood to volume of liquid can vary widely. We have found that a generally useful ratio of wood to liquid is up to about 4 g of wood, preferably from about 0.75 g to about 1.25 g of wood per 10 ml of liquid containing 62.5 percent ethanol. The ratio of wood to liquid may be increased substantially if recycled wood is used (Col. 6 lines 22-28).
One of ordinary skill in the art would have been motivated to vary the amount of wood and water depending on the desired level of wash, particle size of wood and other washing parameters. 
In regard to claim 7, Gross, II et al discloses separation of wood solids from the liquid (Col. 6 lines 64-65). It is further noted that claim 7 recites various separation method and does not require any specific method of liquid/solid separation.
In regard to claims 8, 27-29, and 31, Howell et al discloses “the oak is toasted for between about 40 and 120 minutes at 70.degree. C. to 200.degree. C. and wherein the oak is soaked in the solution for between about 24 and 36 hours” (claim 3). In regard to claims 8, 27-29, and 31, Gross, II et al discloses that toasting may be performed in the rotisserie type oven (Example A-1). Further in regard to claim 8, Gross, II et al discloses:
Within the wide temperature range of operability, we prefer, to obtain the most commonly useful flavor profiles, to roast at a temperature in the range of from about 100.degree.  C. to about 220.degree.  C. We most prefer to utilize a temperature in the range of from about 120.degree.  C. to about 200.degree.  C. In general, within these parameters, when the wood particles have been subjected to a first roast, it is useful to reroast the wood at the same temperature as the first roast.  
A second parameter is the rate at which heat is applied to the wood particles.  We prefer to use a moderate heat gradient.  Preferably, the temperature rise is no greater than approximately 7.degree.  C. per minute, most preferably approximately 3.0 to 5.50.degree.  C. per minute.  
The third significant parameter to the roasting step is the duration of the roast.  At any given roast temperature we have found that certain volatile compounds are prepared for extraction and reaction in the flavor transfer step.  The duration of the secondary roast is beneficially in the range of from about one (1) hour to about five (5) hours.  
In general, for wood particles that have been subjected to a first roast where the maximum temperature of the roast did not exceed 190.degree.  C. (low and medium roasts), a second roast duration of from about 1.5 hours to about 2.5 hours is preferable.  Where the wood was subjected to a first roast where the temperature was in excess of 190.degree.  C. (high roasts) and in particular where the first roast contained a spike, a duration of from about 1.5 hours, preferably from about 2.5 hours to about 5 hours or more is desirable. 

In regard to claims 9 and 17, Howell discloses “introducing toasted oak in a divided form into an immature wine” (claim 12).
In regard to claims 9 and 17, Gross, II et al discloses:
The finished wood product may be used to flavor aqueous food products.  The food products may be acidic liquid food products such as vinegar or acidic beverages such as carbonated beverages or fruit juices.  The acidic liquid may be any liquid having a pH above about 1.0, preferably above about 2.0.  The food products need not be acidic.  Water with a neutral pH may be flavored and used to enhance the flavor of food products or as a component of a beverage.  A particularly useful embodiment of our invention is the use of the wood product to enhance the flavor of ethanolic liquids.  In this embodiment, the wood product from the roast is contacted with an ethanol containing liquid during which desirable taste components react with oxygen, ethanol and water and are transferred from the treated wood particles to the ethanol containing liquid (Col. 7 lines 45-60).

In regard to claims 9, one of ordinary skill in the art would have been motivated to employ any technique of contacting wood particles with the liquid intended to be flavored.
In regard to claims 12, 42 and 17-18, Howell et al discloses providing an alcoholic beverage, combining an alcoholic beverage with wood particles and removing wood particles from alcoholic beverage (Col. 7, Col. 8). In regard to claims 12, 42 and 17-18, Gross, II et al discloses providing an alcoholic beverage, combining an alcoholic beverage with wood particles (Col. 7 bottom paragraph, Col. 8) and removing wood particles from alcoholic beverage (Col. 8 lines 63-64).
In regard to claims 13, 39 and 43, Howell et al discloses:
From 0.5 to 12 grams of Oak per liter of wine were used. This amount was based on work by Singleton (Singleton, V. L., Some aspects of the wooden container as a factor in wine maturation. pp. 254-77, In: Chemistry of Winemaking (A. D. Webb ed.). Am. Chem. Soc., Washington D. C. (1974); and Singleton, V. L., Using Wooden Cooperage in the Winery Today. pp. 38-47, In: Proceedings of the Seventh Training Conference on Fundamentals of Table Wine Processing (G. M. Cooke ed.). University Extension, Univ. Calif., Davis, Calif. (1981)) which indicated a detectable flavor difference in wine after the addition of about 500 mg of oak per liter of wine. This has been found to adequately cover the desirable contribution of flavor from oak to wines. Generally, red wines are able to assimilate more oak flavor than white wines since they are more strongly flavored before oak is added. Preferably the finely divided oak is used in an amount of 0.5 to 8 grams per liter of the white wine and 0.5 to 12 grams per liter for red wine.

In regard to claims 13, 39 and 43, Gross, II et al discloses:
The quantity of wood to volume of liquid can vary widely.  For ethanolic liquids other than wine, we have found that a useful range of liquid to wood is in the range of from about 5 to about 20 ml of liquid containing 62.5 percent ethanol per gram of wood.  The most beneficial ratio of liquid to wood is in the range of from about 10 to about 20 ml liquid containing 62.5 percent ethanol per gram of wood.  The ratio of liquid to wood may be decreased to develop intensified flavors if so desired.  For wine, the ratio of liquid to wood may be up to about 300 ml or more of wine per gram of wood product, 
preferably about 100 ml to about 200 ml of wine per gram of wood.  For acidic and neutral aqueous liquids, the ratio of liquid to wood may be up to about 40 ml/g or more of liquid per gram of wood particles; preferably from about 3.75 to about 30 ml/g (Col. 8 lines 30-34). 
 
In regard to claims 14 and 40-41, Gross, II et al discloses:
The duration of the flavor transfer step is dependent upon the profile of the wood preparation steps and upon the temperature at which it is conducted. In general, for ethanolic liquids other than wine, the flavor transfer step will require from about 50 to about 1500 hours; for wine from about 50 hours to about 330 hours. For acidic and neutral aqueous liquids a minimum of about 5 minutes is required; we prefer a duration of up to about 200 hours for acidic liquids and up to about 110 hours for neutral liquids. We have discovered that excellent results are obtained when the duration of this flavor transfer step is from about 55 to about 1250 hours for ethanolic liquids other than wine; for wine from about 55 hours to about 250 hours. For wood roasted at a low temperature we prefer a duration of approximately 75 to about 1000 hours for ethanolic liquids other than wine. For wood roasted at a high temperature we prefer a duration of approximately 55 to about 1000 hours for ethanolic liquids other than wine (Col. 8 lines 45-61).

Further in regard to claims 14 and 40-41, Gross, II et al discloses:
The flavor transfer step may be conducted without agitation. Agitation does however increase the efficiency and rate of the reaction. In the case where the liquid is wine, an unagitated reaction is preferred (Col. 9 lines 35-38).

One of ordinary skill in the art would have been motivated to employ agitation where increase of the efficiency and rate of the reaction is desired.

In regard to claim 10, 19, 36 and 38, Gross, II et al discloses:
When the desired organoleptic characteristics have been obtained the liquid is separated from the wood chips and transferred to inert containers for storage. The wood chips may be recycled and reused a number of times before their flavor enhancing ability is exhausted (Col. 9 lines 46-50).
One of ordinary skill in the art would have been motivated to re-use wood particles in the same process where wood particles undergo drying and later use in transfer the aroma and flavor to the foods and beverages.
In regard to claim 20, Howell e al discloses wood chips (Col. 7 lines 37). In regard to claim 20, Gross, II et al discloses wood chips (Col. 9 lines 46-50).
In regard to claim 30, Howell et al discloses wine (Col. 7 lines 38). In regard to claim 30, Gross, II et al discloses “[t]he particular ethanol containing liquids used, such as those ethanol containing liquids appropriate to each of the commonly recognized categories of beverages, such as whiskies of various types, rum, brandies, eau de vie, tequila, vodka, wines, fortified wines and liqueurs” (Col. 8 lines 5-10).
In regard to claim 32 and 37, it is noted that since wood particles transfer/impart aroma to beverage, they are considered to be aromatized.
In regard to claims 33-35, it is noted that Howell et al discloses wine and Gross, II et al discloses “[t]he particular ethanol containing liquids used, such as those ethanol containing liquids appropriate to each of the commonly recognized categories of beverages, such as whiskies of various types, rum, brandies, eau de vie, tequila, vodka, wines, fortified wines and liqueurs” (Col. 8 lines 5-10). These beverage are well-known to be stored in wooden barrels including oak barrels. 
Response to Arguments
Applicant's arguments filed 01/19/2022 have been fully considered but they are not persuasive. In response to Applicant’s arguments regarding claim 11, it is noted that claim 11 is a product-by-process claim.
[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).
In response to Applicant’s arguments regarding the recitation of washing the wood particles with “only water”, it is noted that Howell et al is relied upon as a teaching of washing the wooden particles with “aqueous solution of water or water and ethanol”. Howell et al teaches “[a] method for producing and using oak chips or other divided forms of the oak for aging wine” (Abstract). Howell et al teaches a method “for removing undesirable flavors from the oak by soaking the oak in an aqueous solution of water or water and ethanol and toasting the oak to enhance desirable flavors prior to or after the soaking” (Abstract). Howell et al teaches that wines produced by such method are comparable to the best barrel aged wines. In regard to the benefits of soaking wooden particles in water, Howell et al teaches:
The present invention relates to a method for producing oak in divided form suitable for aging wine soaked in the oak which comprises the steps of: soaking oak in divided form soaked in an aqueous solution selected from the group consisting of water and water and ethanol so as to eliminate negative flavor components which are undesirable in wine; and toasting the oak in divided form to produce toasted oak which has positive flavor components suitable for aging wine before or after the soaking  (Col. 5 lines 13-22).
Q. alba particularly yields flavors that are important in the production of Bourbon but are not as desirable in wine. Some of these flavors come from the chips by soaking the chips in solutions of varying alcohol concentrations for varying lengths of time. The results indicate that the "bourbon" flavor component is soluble in alcohol. However, the desirable flavors that we wished to retain are also soluble in alcohol. The goal then was to find that point in time where as much "bourbon" character as possible has been removed while retaining the maximum quantity of desirable flavors. Similarly, chips of Q. robur yielded some "off" flavors. These are eliminated by soaking in water which is a less effective solubilizing agent (Col. 5 lines 55-58).
Chips of Q. robur exhibited a different set of undesirable flavors. These were described as having an odor of wet paper. These chips were soaked, under constant agitation, in 40.degree. C. water for 24 to 48 hours to remove these components. It appears that the undesirable flavors in Q. robur are water soluble and that this treatment was adequate in reducing or eliminating these components. Water was used in a volume similar to that used in soaking the Q. alba chips (i.e. about 4 liters/kg chips) (Col. 7 lines 27-36).

Howell et al teaches that soaking of wood in hot water or treatment of wood with a mixture of ethanol and water could be used in order to remove flavor components produced by lactones (Col. 6 lines 1-8):
Extraction of Lactones--In freshly dried oak, there are abundant quantities of flavor components produced by lactones. These are the flavors which are of primary importance in aging bourbon whiskey, and are deemed unrefined in most wines. A soak with hot water or ethanol and water prior to or after drying and toasting eliminates the majority of these components. This extraction can be done before or after toasting.

Hence, Howell et al teaches soaking/washing the wood prior to toasting with either water alone under constant agitation or with a combination of water and ethanol based on the composition of the wood and the combination of the desired flavors to be retained and undesired flavors to be eliminated. Howell et al suggests that soaking the wood prior to toasting with hot water and the combination of water and ethanol produces the same or similar result of the undesired flavor components removal. State somewhat differently, Howell et al suggests that washing/soaking of wood particles with only water under agitation OR with water and ethanol may be employed in the removal of unwanted substances from wood.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Gross, II et al is not relied upon as a teaching of washing the wood particles with “only water”. Howell et al is relied upon as a teaching of washing the wooden particles with “only water” for the reasons as stated above.
In response to Applicant’s arguments regarding the recitation of the low level of tannins and American oak, it is noted that Howell et al discloses European white oak (Q. robur and Q. sessilis) containing larger amounts of phenolic compounds, than the American white oak (Q. alba) (col. 3 lines 23-25). It is noted that tannin is a phenolic compound. Therefore, by teaching lower amounts of phenolic compounds in American white oak, Howell et al suggest a lower tannin content of American white oak in comparison to European white oak.
Howell et al discloses exemplary embodiments where American white oak (Q. alba) is “soaked in the aqueous solution containing between about 1 and 10 percent ethanol for less than 4 days”.
In regard to the use of American white Oak and the extraction of tannins from American oak that results in lower level of tannins in oak particles, redheadoakbarrels.com discloses:
In the USA, white oak, from Ohio, Kentucky, Virginia and Missouri, is the species most commonly used in creating barrels.  
As wineries continue to seek methods of reducing production costs, the demand for American oak barrels has dramatically increased.  More winemakers are substituting American oak barrels that cost 60% less than the French oak barrels that can cost over $500 each.  The trend has caused a renewed scrutiny of the actual differences seen in American and French oak barrels.
Although oak barrels from both sources contribute both tannin and aroma, American oak barrels are seen as more aggressive and as providing an immediately apparent aroma and taste.  American oak barrels are higher in vanillin and other odorous compounds.  French oak barrels are higher in tannins and other flavor components with a less obvious oak smell and flavor.  While winemakers once ruled out the American oak barrels for use with white wines and felt it only appropriate for robust wines that would not be overpowered by the taste and aroma of the wood, coopers in California have worked to reduce these characteristics by using the methods traditionally used by French coopers.  For example, newly cut stavewood is allowed air dry exposed to the elements for 18 months or more instead of drying the wood in a kiln or oven.  With this more natural process the wood is exposed to periodic rain and drying which helps to leach the harsher tannins while retaining more desirable components including vanillin, that is, to a large degree, lost by artificial drying.  Charring of the oak barrels can be carried out using a lower heat that allows the flame to penetrate deeper.  In the past, American oak barrels were often flash-fired, creating a heavy char used when aging bourbon.

Hence, redheadoakbarrels.com discloses that American oak are higher in vanillin and other odorous compounds and lower in tannins. Redheadoakbarrels.com discloses that American oak may be treated by methods similar to French oak by exposure to water and drying. Redheadoakbarrels.com teaches that such treatment leads to a removal of tannins. Therefore, one of ordinary skill in the art would have been motivated to employ American oak that undergone treatment similar to French oak in order to obtain wood particles with lower tannin content that are also lower in cost.
Beerandwinejournal.com is relied upon as a teaching of solubility of tannins in water and extraction parameters of tannins with water:
Before we go on, recall that tannins are water soluble. Anytime tannic plant material is in an aqueous environment, tannins are dissolving into the liquid. Heat, pH and time are the major variables in tannin extraction. In the mash, the combination of temperatures 170 °F (77 °C) and over, coupled with a pH of 5.8 or greater, leads to tannins being very soluble. However, those conditions are not an “off and on” switch. In a mash at 160 °F (71 °C) at a pH of 5.6, tannins would dissolving into the wort, only at a much lower rate. Finally, recall that tannins are always present in beer — they are only a problem if their concentration is high enough to cause astringency.
Hence, one of ordinary skill in the art would have been further motivated to wash/soak wood particles with hot water in order to remove undesirable substances such as tannins. One of ordinary skill in the art would have been motivated to vary the temperature and time of washing/soaking wood particles in water in order to achieve optimal results of harsh tannins removal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/            Primary Examiner, Art Unit 1791